03/03/2020
APPLICATION GRANTED: The settlement conference in this matter currently scheduled for Wednesday, March
18, 2020 at 10:00 a.m. is rescheduled to Wednesday, April 22, 2020 at 10:00 a.m. in Courtroom 17-D, United
States Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-person with their counsel.
Corporate parties must send the person with decision making authority to settle the matter to the conference.
The parties are instructed to complete the Settlement Conference Summary Report and prepare preconference
submissions in accordance with Judge Parker’s Individual Rules of Practice. Pre-conference
submissions must be received by the Court no later than April 15, 2020 by 5:00 p.m.




                                                                                     03/03/2020
